Citation Nr: 9928076	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-25 616	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet.  

2.  Entitlement to an increased rating for right lower fibula 
and medial malleolus fracture residuals, currently rated 20 
percent disabling.  

3.  Entitlement to an increased rating for right thumb 
interphalangeal (IP) joint fracture residuals, currently 
rated 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1980 to December 
1982.  This appeal arises from a May 1997 rating decision in 
which, among other things, the RO denied a claim for service 
connection for a skin disorder of the feet, denied claims for 
increased ratings for right lower fibula and medial malleolus 
fracture residuals and right thumb IP joint fracture 
residuals, and denied a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.  The veteran was afforded an RO 
hearing in September 1997, and a hearing at the RO in April 
1999 before the undersigned member of the Board of Veterans' 
Appeals (Board).  Transcripts of both hearings are of record.  
The claims for service connection for a skin disorder of the 
feet (this issue was characterized as such at the April 1999 
hearing) and for a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities are the subject of a remand attached to this 
decision.  


FINDINGS OF FACT

1.  The veteran's right lower fibula and medial malleolus 
fracture residuals are manifested by a history of an open 
reduction and internal fixation at the fracture site, with 
open screw and plate still present and painful on palpation, 
slight limitation of right ankle motion, and no more than 
moderate right ankle disability.  

2.  The veteran's right thumb IP joint fracture residuals are 
manifested by fusion of the right thumb IP joint, but by no 
more than favorable ankylosis.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right lower fibula 
and medial malleolus fracture residuals is not warranted.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.1, 
4.59, 4.71a, Diagnostic Code 5262 (1998).  

2.  A rating in excess of 10 percent for right thumb IP joint 
fracture residuals is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5224 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1983, the RO awarded service connection and assigned 
a 20 percent disability rating for right lower fibula and 
medial malleolus fracture residuals.  The RO also awarded 
service connection and assigned a 10 percent rating for right 
thumb IP joint fracture residuals.  In a written statement 
dated in August 1996, the veteran asserted several claims, 
including claims for increased ratings for right lower fibula 
and medial malleolus fracture residuals and right thumb IP 
joint fracture residuals.  

On VA medical examination in December 1996, the veteran 
reported a history of right thumb injury during service in 
1979, when a fellow worker hit his hand with a sledge hammer 
while trying to hammer a pipe.  He underwent surgery in which 
pins were inserted and his hand was placed into a cast.  The 
cast and pins were removed approximately six weeks later.  He 
complained that his thumb was sensitive and he had decreased 
range of motion of his thumb.  There was asymmetry between 
the two thumbs, with some soft tissue swelling over the 
distal IP (DIP) joint of the right thumb, as compared to the 
left.  The DIP joint was fused and the veteran had no 
mobility in the joint.  The remainder of the thumb's motion 
was intact, and he was able to perform pincer movements with 
all of the other fingers with good strength.  He was able to 
fold the right thumb into the palm of his hand and make a 
fist over the top of the thumb.  X-rays showed that the right 
thumb was ankylosed at the first digit.  The diagnosis was 
remote fracture of the right thumb with a fused DIP joint.  

During the VA medical examination in December 1996, the 
veteran also gave a history of being tackled while playing 
football during service in 1981, and hearing a snap, 
indicating a right lower extremity fracture.  Hardware was 
inserted to reduce his ankle fracture.  Following surgery and 
removal of a cast, the hardware and a plate were left in 
place.  He complained of pain with damp weather and prolonged 
walking or standing.  There was a 14 centimeter lateral scar 
on the right ankle, as well as a 2 centimeter medial scar 
over the malleoli.  The veteran complained of significant 
pain on palpation of the medial malleolus.  This pain was 
associated with an area in which a screw head was palpable.  
The right ankle demonstrated five degrees of extension and a 
full range of plantar flexion.  Inversion and eversion were 
normal.  There was no significant crepitus when carrying the 
ankle passively through a range of motion.  No drawer sign 
was present, and the veteran walked with a  slightly antalgic 
gait.  No Achilles or plantar fascia problems could be 
identified.  There was some slight irregularity to both the 
medial and lateral malleoli on palpation.  X-rays of the 
right ankle showed open reduction and internal fixation of a 
previous fracture, with an open screw and plate and evidence 
of myositis ossificans.  The diagnosis was bimalleolar right 
ankle fracture with complaints of pain, some loss of motion, 
and palpable hardware present.  

On VA examination in April 1997, the focus of the evaluation 
was the veteran's second right index finger.  However, 
diagnoses included remote crush injury to the thumb with 
surgical fusion of the DIP joint.  

At an RO hearing in September 1997, the veteran testified 
that his right ankle really bothered him in bad weather.  He 
had to wear shoes which did not extend above his ankles 
because even a high top sneaker would irritate the pin and 
screw present in his right ankle; which was very sensitive to 
touch.  He was a self-employed painter, and he found it 
difficult to stand on a ladder for several hours at a time.  
He reported that he could not wear a brace on his ankle and 
his ankle occasionally gave way.  He testified that he 
painted with his right hand, but he had continuous pain in 
his thumb, and sometimes had to paint, with reduced 
effectiveness, with his left hand.  He estimated that he was 
limited to working only about two weeks out of every month 
due to his disabilities.  The veteran also asserted that 
limitation of motion of his right ankle and right thumb could 
not be adequately measured without the use of instruments.  

On VA examination in March 1998, a small residual surgical 
scar was noted on the veteran's right thumb.  There was a 
firm fusion of the DIP joint in approximately 5 degrees of 
flexion.  He had full range of motion of the proximal 
interphalangeal (PIP) joint.  The veteran was able to oppose 
his thumb to his fourth finger and his fifth digit and good 
strength was shown.  He was able to fold his thumb into his 
palm and make a firm fist.  The diagnosis was remote fracture 
of the right thumb, with a fused DIP joint.  

Additionally, during the VA medical examination of the 
veteran in March 1998, the examiner observed an 8 centimeter 
scar over the right lateral malleolus, running proximally 
toward the right knee.  The scar was over the distal fibula, 
which appeared to be slightly irregular on palpation.  There 
was also a 5 centimeter scar in the region of the medial 
malleolus, with a slight deformity on palpation.  The veteran 
was markedly uncomfortable when one of the clearly visible 
screw heads was palpated.  The ankle demonstrated 5 degrees 
of extension, 40 degrees of flexion, inversion and eversion 
were accomplished in normal fashion, and drawer sign was 
negative.  There was slight crepitus on rotary motion.  The 
diagnosis was remote fracture of the right lower extremity 
with hardware still present and a complaint of pain.  

During a hearing at the RO in April 1999 before the 
undersigned member of the Board, the veteran testified that, 
as a result of his disabilities he could work only 2 or 3 
days a month.  He added that he could not stand on a ladder 
for more than 10 or 15 minutes before he was forced by ankle 
discomfort to take a break.  He added that he is right-handed 
and his right hand became tired more quickly because of his 
inability to bend his thumb and use his hand normally.  The 
veteran also indicated that, despite several requests, he had 
not been able to review the claims folder.  The Board member 
presiding at the hearing invited the veteran and his 
representative to review the claims folder after the hearing 
and submit additional argument if they desired.  It is 
indicated that a review of the claims folder did take place, 
but no additional argument has been submitted.  

Analysis

The Board finds that the claims for increased ratings for 
right lower fibula and medial malleolus fracture residuals 
and right thumb IP joint fracture residuals are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans Claims or 
Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Pursuant to 38 C.F.R. § 4.1, a disability must be viewed in 
relation to its history and there must be an emphasis upon 
the limitation of activity imposed by the disabling 
condition.  The rating schedule recognizes painful motion 
with joint pathology as productive of disability, and 
painful, unstable, or mal-aligned joints due to healed injury 
are entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

As an initial matter, the Board notes that the veteran has 
contended that limitation of motion of his right ankle and 
right thumb cannot be adequately determined without the use 
of instruments.  However, no medical evidence suggests that 
the use of instruments in measuring range of motion is 
critical, and no decision of the Court or other controlling 
authority mandates the use of instruments to measure range of 
motion.  

An Increased Rating for Right Lower Fibula
And Medial Malleolus Fracture Residuals

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent rating 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. Part 4, Code 5262.  

In this case, the medical evidence shows that the veteran 
underwent an open reduction and internal fixation at the site 
of the right lower fibula and medial malleolus fracture site, 
and an open screw and plate are still present and painful to 
touch.  However, only slight limitation of right ankle motion 
is demonstrated, and taking all of the clinical findings 
regarding the right ankle into consideration, the evidence 
does not demonstrate that there is more than moderate right 
ankle disability.  Accordingly, as marked right ankle 
disability is not present, a disability rating in excess of 
20 percent is not warranted and the claim for an increased 
rating for right lower fibula and medial malleolus fracture 
residuals must be denied.  



An Increased Rating for Right Thumb
IP Joint Fracture Residuals

Favorable ankylosis of the thumb of either hand warrants a 10 
percent rating.  A 20 percent rating for ankylosis of the 
thumb of either hand requires unfavorable ankylosis.  
38 C.F.R. Part 4, Code 5224.  Ankylosis is considered 
favorable where motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  
Ankylosis is unfavorable when it precludes such motion.  With 
the thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.  
38 C.F.R. § 4.71a.  

In this case, the medical evidence shows that the veteran's 
right thumb IP joint has been fused and there is no mobility 
remaining in the joint.  This supports a conclusion that 
there is ankylosis of the right thumb IP joint.  However, the 
veteran can fold his right thumb into the palm of his hand 
and make a firm fist over the top of the thumb.  There is no 
impairment involving the carpometacarpal joint.  Therefore, 
the right thumb IP joint ankylosis is clearly favorable and 
no more than a 10 percent rating is warranted.  Accordingly, 
the claim for a disability rating in excess of the current 10 
percent in effect for the veteran's right thumb IP joint 
fracture residuals must be denied.  


ORDER

Increased ratings for right lower fibula and medial malleolus 
fracture residuals and for right thumb IP joint fracture 
residuals are denied.  


REMAND

With regard to the claim for service connection for a skin 
disorder of the veteran's feet, the Board notes that, in May 
1997, the RO awarded service connection and assigned a 
noncompensable rating for skin pathology of the veteran's 
right second finger.  On VA dermatological examination in 
February 1997, the diagnoses were tinea pedis, onychomycosis 
of several toenails, and tinea manuum of the right second 
finger.  The examiner indicated that, "In reference to the 
condition on the right second finger, this condition is seen 
in association with plantar tinea pedis.  However, it cannot 
totally be ruled out that the reason that people get fungal 
infections on one hand or one finger may be secondary to 
overuse of that particular hand or that digit."  

It is unclear to the Board what the physician who examined 
the veteran on the February 1997 VA dermatological 
examination was saying about the relationship, if any, 
between the veteran's service-connected right second finger 
skin disorder and his skin disorder of the feet.  Inasmuch as 
one interpretation of the physician's remarks may be that 
they are indeed the same condition, the Board considers the 
claim for service connection for a skin disorder of the feet 
to be potentially well-grounded.  Where a claim is 
potentially well-grounded, VA has a duty to assist the 
veteran in the development of facts which may serve to well-
ground his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The claim for a total rating for 
compensation purposes based on individual unemployability is 
inextricably intertwined with the service connection issue, 
because the former issue turns on the nature and extent of 
all service-connected disabilities.  

The claims for service connection for a skin disorder of the 
feet and for a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities are REMANDED for the following:  

1.  The dermatologist who examined the 
veteran in February 1997 should review 
the claims folder to furnish an opinion 
as to the questions set forth below.  If 
the dermatologist who examined the 
veteran in February 1997 is unavailable, 
the veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any current 
skin disorders of the feet.  The claims 
folder must be made available to the 
examiner in connection with the 
examination and he should state in his 
report that the claims folder, including 
a copy of this remand order, has been 
reviewed.  All clinical findings should 
be reported in detail.  All skin 
pathology anywhere on the veteran's body 
should be described.  Following review of 
the claims folder (and if necessary, a 
dermatological examination of the 
veteran), the examiner should furnish an 
opinion with regard to the following 
questions:  (a) Is the currently 
diagnosed tinea pedis and onychomycosis 
of several of the veteran's toenails, the 
same skin pathology for which the RO has 
granted service connection and classified 
as tinea manuum of the right second 
finger; (b) If the answer to the 
preceding question is in the negative, 
the examiner should explain the 
pathological differences between the 
veteran's tinea pedis, onychomycosis, and 
tinea manuum.  

2.  Following completion of the above 
actions, the RO should again review the 
claims for service connection for a skin 
disorder of the feet and for a total 
rating for compensation purposes based on 
individual unemployability due to 
service-connected disabilities.  If 
either claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action until he is informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

